 

 

 

 

 

 

SOUTHERN D|STR|CT OF M|SSFSS|PF'|
I>mbaci¢m r=omt No. 35 F l L E D
(5/0\)
FEB 2 6 mg
Report and Order Terrninating Supervised. Release Prior to Original F xp ration Date 2
ARTHUR JOHNSTON
BY DEPuTY
UNITED STATES DI.STRICT COURT
for the
SOUTI¢I_ERN DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION
UNITED STATES OF AMER`I`CA
V. Case No.: 1:120r53LG-RHW-{)07

S'I`EVEN BRIAN I~.'IYE

On January lU, 2013, the above named was sentenced to 60 months custody in the
Bureau of Prisons followed by a three-year term of Supervised Release. On Marcli 18, 2017, he
began the Reentry Court Program in the Southern District of l\/iississippi. Since his placement in
the program, lie has remained compliant with no known violations He has successfully
completed the provisions of the program, along with additional efforts to deter criminal activity
in the community through participation in community sponsored events He has complied with
the rules and regulations ol` his Term of Supervised Release and is no longer in need of
supervision lt is accordingly recommended that STEVEN BRIAN _HYE be discharged from his
'I.`erni of Supervised Releasc.

Respectt`ully submitted,

A;M¢w¢%\

Keviii Haywarcl
U.S. Probation Ofi`icer

ORDER OF THE COURT

` Pursuant to the above report, it is ordered that the defendant is discharged lfrom
Supervised Release and thét the proc .ings in the case be terminated

Date this g £__ day of AQKW , 2019.

/(QQ:W§M

Hdnorable Keitii Starrett.
U.S. District Cotu't Judge

 

